Citation Nr: 1411547	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-15 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an effective date earlier than September 12, 2009, for the grant of service connection for hypertension.

2. Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1993.  

This case in part comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO, 

The Board finds that these matters were before the Board on appeal after a July 1997 rating decision issued by the RO that, in pertinent part, denied his claim of service connection for a heart condition. 

In that regard, in August 1997, the RO received a letter from the Veteran stating that "[he was] sending this letter to let you know that [he] would like to appeal my case to the BVA in Washington, DC." 

In a decision rendered in April 1998 as to another matter on appeal, the Board noted this statement by the Veteran and construed it to be Notice of Disagreement (NOD) as to the July 1997 rating decision with regard to his claim of service connection for a heart disorder.  The RO was advised by the Board at that time to issue a Statement of the Case (SOC) with regard to this pending matter.   

To the extent that the RO failed to provide any responsive Statement of the Case prior to May 2011, the Board finds the claim of service connection has been pending since it was received by the RO on July 10, 1995. 

Accordingly, as new and material evidence is not required to reopen the claim of service connection for a heart disorder, the claim (as characterized on the title page) will be addressed in this document.

The record shows that the Veteran was previously represented by Disabled American Veterans (DAV). In May 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) that granted a power-of-attorney in favor of Florida Department of Veterans Affairs with regard to the claims on appeal. The Board recognizes the change in representation.

In his May 2011 Substantive Appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ). In July 2011, the Veteran withdrew his request for a videoconference hearing.  

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of service connection for a heart disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

As the Veteran's original claim of service connection for a heart disorder was not the subject of a final adjudication by the RO and remained pending without the issuance of a Statement of Case until an April 2010 rating decision that granted service connection for hypertension based on a de novo review of the record, the date of receipt of that claim on July 10, 1995 is earliest effective date assignable in this case.


CONCLUSION OF LAW

An effective of July 10, 1995, as the date of receipt of the Veteran's pending claim, is the earliest assignable for the grant of service connection  for hypertension. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection herein decided, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination report.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such deficiency is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Applicable regulations provide generally that the effective date for a grant of benefits based on an original claim will generally be the date of receipt of the claim. 38 U.S.C.A. § 5110(a). 

An effective date prior to the date of receipt of the claim is permissible in some instances where the date of receipt was within one year of separation from service. 38 U.S.C.A. § 5110(b).

Here, the Veteran was discharged from active service on July 11, 1993, as reflected on his DD Form 214. His formal claim for disability compensation benefits (VA Form 21-526, Veterans Application for Compensation and/or Pension) for "left ankle-91, lower back-89, side pains-87 and throat-93" was received at the RO on July 16, 1993, within one year after separation. There is no indication from this formal claim of an intent to file a claim for compensation for hypertension (or a related heart disorder). 38 C.F.R. § 3.151.  

Moreover, on review, the Veteran is found to have only appealed the issue of an increased rating for the service-connected left ankle disability.  This matter was the subject of a decision by the Board in April 1998 when a pending claim of service connection for a heart disorder was referred to the RO for the issuance of a Statement of the Case.  

A submitted November 1994 VA treatment record reflected that the Veteran had a history of hypertension with cardiomegaly on chest x-ray study and indicated that he required an evaluation for heart chamber size. The provisional diagnosis was that of hypertension with cardiomegaly.

On July 10, 1995, the RO received the Veteran's claim of service connection for a "heart condition (REDUCED LEFT VENTRICULAR FUNCTION."  The Veteran contends that this claim encompassed the manifestations of hypertension. 

The RO denied the Veteran's claim for a heart condition in a July 1997 rating decision, but it did not expressly address the issue of service connection for hypertension.  However, as noted, this did not constitute a final decision as the Veteran had filed a time Notice of Disagreement, the Veteran's claim remained undecided pending the issuance of a Statement of the Case. 

The Veteran expressly discussed the issues of service connection for hypertension and an enlarged heart in a statement received in August 2004.  The RO informed the Veteran in a document dated in September 2004 that his statements had been construed to be a Notice of Disagreement that had not been filed in a timely manner.  Hence, his claim was not adjudicated on the merits at that time.    

The Veteran submitted another claim of service connection for hypertension and an enlarged heart in September 2009.  

In a rating decision of April 2010, the RO granted service connection for hypertension and assigned an effective date of September 12, 2009, described as the date that his claim was received.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that that a claimant, as a layperson, is often unable to diagnose his own particular disability, so other disorders that may be productive of the same symptoms complained of by the claimant are considered to be encompassed in the appeal (i.e., the Board must broadly construe claims and must consider other diagnoses for service connection when the medical record so reflects). Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In light of the circumstances of this case and the holding in Clemons, the Board finds that the Veteran's claim of service connection for heart disorder must be liberally construed to include hypertension as well. This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

As such, the date of receipt of the claim on July 10, 1995 is the earliest that the Veteran is shown to have been seeking service connection for a heart disorder.  

Moreover, as this initial claim has remained pending because the Veteran is shown to have filed a timely Notice or Disagreement without the issuance of a responsive Statement of the Case, the Board must view the Veteran's later statements regarding hypertension as additional argument or information clarifying the nature of the heart disorder claimed in connection with that initial decision.  

To the extent that the Veteran was not afforded an opportunity to proceed with an appeal as to the issue of service connection for a heart disorder in a timely manner, the decision of the RO in April 2010 granting service connection for hypertension must be viewed as representing an adjudication stemming from the claim that had been initially filed on July 10, 1995.      

The Board here does not dispute that the Veteran is shown to have had  symptomatology in service.  Thus, in the case of a final adjudication of an original claim, the applicable law and regulations mandate that the effective date for the payment of compensation can be no earlier than the date of receipt of that claim. 38 U.S.C.A. § 5110(a).  

The claim of service connection in this regard is not shown to have been received within one year after the date of the Veteran's separation from service.  

Thus, on this record, the Board finds that July 10, 1995 as the date of claim is the earliest effective date that can be assigned for the grant of service connection for hypertension in this case. 


ORDER

An earlier effective date of July 10, 1995, for the award of service connection for hypertension is granted.  


REMAND

A record from the VA Medical Center (VAMC) in Hampton, Virginia received at the RO in January 1997 indicates that the Veteran had findings of dilated cardiomyopathy with reduced left ventricular function. He contends that this heart condition was initially noted during the Veteran's period of active service. 

Additionally, the submitted medical information indicates that cardiomyopathy may develop as a consequence of hypertension. 38 C.F.R. § 3.310.   

To date, the Veteran has not been afforded a VA examination that addresses the nature and likely etiology of any current heart disorder. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed heart disorder. The record should be made available to the examiner for review. 

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any current heart disability had its clinical onset during service or otherwise is related to an event or incident of the Veteran's service. 

In addition, the examiner should opine as to whether it is at least as likely as not that any current heart disability was caused or aggravated by the service-connected hypertension.  If aggravation of a heart disorder (if diagnosed) by the service-connected hypertension is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examination report must include complete rationale for all opinions and conclusions reached.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


